 254317 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Carpenters Local 1016 (Bertram Construction), 272 NLRB 539(1984).2See the judge's decision at fns. 5 and 6, infra, citing two BoardDecisions and Orders finding that this same Respondent violated the
Sec. 7 rights of Charging Party Raney. In addition, the record con-
tains documents relating to a settlement agreement of charges filed
by Raney in Case 17±CB±3402, including a Notice to Employees
and Members executed July 12, 1988, by the International Brother-
hood of Painters and Allied Trades, AFL±CIO, CLC, the Inter-
national union with which the Respondent Union is affiliated.3This is the date when the Respondent made its unlawful state-ments to Carroll Day Glass which caused the Employer to withdraw
its job offer.Glaziers, Architectural Metal and Glass WorkersLocal Union No. 558 of Kansas City, Missouri
of the International Brotherhood of Painters
and Allied Trades, AFL±CIO (Carroll Day
Glass Co., Inc.) and Bruce W. Raney. Case 17±CB±4537April 28, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn September 30, 1994, Administrative Law JudgeRussell M. King Jr. issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed an answering brief to
the General Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as modi-
fied.The Respondent filed no exceptions to the judge'sfindings that it violated Section 8(b)(1)(A) and (2) of
the Act by threatening Charging Party Bruce W. Raney
with loss of employment and by causing an employer,
Carroll Day Glass Co., Inc., to refuse to hire Raney for
a job commencing February 21, 1994, because he is
not a member of the Respondent. The General Counsel
filed exceptions limited solely to the judge's rec-
ommended remedial Order.1. The General Counsel requests that the Respondentbe ordered to provide written notice to Carroll Day
Glass Co., Inc. that it does not object to and will not
interfere with its employing Raney or any other indi-
viduals regardless of their membership status in the
Respondent. The General Counsel asserts that direct
notice by the Respondent to Carroll Day Glass is nec-
essary to ensure that it will be apprised of the unlawful
nature of the Respondent's conduct and that it may op-
erate its business in the future free of such inter-
ference.We find merit in the General Counsel's contentions.When an employer has been told directly by a union
that it objects to the hiring of a particular individual
because of the union membership status of that indi-
vidual, appropriate remedial action requires the union
to acknowledge, in a direct communication with that
employer, the unlawful nature of its conduct, to repudi-
ate those unlawful actions, and to express its commit-
ment not to engage in future interference. In this way
the employer will be provided with assurance that the
union will not attempt unlawfully to influence the em-ployer's hiring practices in the future, and the rights ofemployees will accordingly be protected. We believe
that this step will help dispel the lingering effects of
the Respondent's coercive conduct, and it is, therefore,
necessary to an effective remedy.12. The General Counsel also requested that broadcease-and-desist language be included in the Order. In
finding merit in this request, we rely on record evi-
dence of previous unfair labor practice proceedings
finding that the Respondent engaged in similar unlaw-
ful conduct against Charging Party Raney.2This evi-dence establishes that the Respondent has repeatedly
disregarded and infringed on employee Section 7
rights. Where a respondent has demonstrated a procliv-
ity to violate the Act, a broad injunctive order is war-
ranted. Service Employees Local 9 (American Mainte-nance), 303 NLRB 735, 746 (1991); Hickmott Foods,242 NLRB 1357 (1979).3. Finally, the General Counsel excepts to thejudge's failure to provide backpay for employment op-
portunities lost by Raney after February 21, 1994. The
General Counsel contends that the impact of the Re-
spondent's interference with Raney's employment at
Carroll Day Glass was not limited to the single, 1-1/2-
day job in February, but rather extends to subsequent
employment offers that would have been forthcoming
from Carroll Day Glass were it not for the Respond-
ent's unlawful interference. The General Counsel as-
serts that the Respondent must provide Raney backpay
for every occasion after February 18, 1994,3on whichCarroll Day Glass employed a glazier in addition to its
one regular, full-time glazier employee.While we agree with the General Counsel that theRespondent's backpay liability does not end with the
February 21, 1994 job, we do not agree that it extends
to every instance on which Carroll Day Glass em-
ployed additional glaziers. The requirement set forth
above that the Respondent provide Carroll Day Glass
with written notification that it will not interfere with
employment opportunities of Raney or other non-
members takes into account generally that the effects
of the Respondent's unlawful statements may reason-
ably be expected to linger beyond the immediate pe-riod of the February 21 job and specifically that Car-
roll Day Glass may have refrained from offering em- 255PAINTERS LOCAL 558 (CARROLL DAY GLASS)ployment to Raney on certain occasions after February21, 1994, as a direct result of the Respondent's inter-
ference. It is not reasonable, however, to conclude, as
the General Counsel suggests, that on every occasion
since February 21, 1994, on which Carroll Day Glass
had a glazier job available, it would invariably have
offered that job to Raney. Instead, we find that the Re-
spondent is liable to provide backpay to Raney for
each instance in which it may be established that Car-
roll Day Glass failed to offer him employment as a
consequence of the Respondent's unlawful action. We
shall modify the recommended Order by directing that
the Respondent provide backpay for any and all em-
ployment opportunities with Carroll Day Glass that
Raney lost as a result of its unlawful conduct on Feb-
ruary 18, 1994. See generally Dean General Contrac-tors, 285 NLRB 573 (1987).AMENDEDREMEDYHaving found that the Respondent violated Section8(b)(1)(A) and (2), we shall order it to cease and desist
from engaging in such activity and to take certain af-
firmative action to effectuate the policies of the Act.Having found that the Respondent unlawfully at-tempted to cause and caused Carroll Day Glass Co.,
Inc. to rescind its offer of employment and not to hire
Bruce W. Raney because of his nonmembership in the
Respondent, we shall order that the Respondent notify
Carroll Day Glass Co., Inc., in writing, with a copy to
Raney, that it has no objections to the hiring of Raney,
or any other individual, irrespective of his/their mem-
bership status in the Respondent. The Respondent shall
be ordered to make Raney whole for any loss of wages
and benefits he may have suffered as a result of the
Respondent's action, beginning with the job on Feb-
ruary 21, 1994, and any subsequent job opportunities
at Carroll Day Glass Co., Inc. that are shown to have
been denied Raney as a consequence of the Respond-
ent's unlawful interference. The amount of backpay
shall be computed in the manner set forth in F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest asprovided in Florida Steel Corp., 231 NLRB 651(1977).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Glaziers Architectural
Metal and Glass Workers Local Union No. 558 of
Kansas City, Missouri of the International Brotherhood
of Painters and Allied Trades, AFL±CIO, Kansas City,
Missouri, its officers, agents, and representatives, shall
take the action set forth in the Order as modified.1. Substitute the following for paragraph 1(c).``(c) In any other manner restraining or coercingemployees in the exercise of the rights guaranteed
them by Section 7 of the Act.''2. Substitute the following for paragraph 2(a).
``(a) Make Bruce W. Raney whole for any loss ofearnings or other benefits he may have suffered as a
result of its unlawful statements to Carroll Day Glass
Co., Inc. on February 18, 1994, including, but not lim-
ited to, the loss of the job that commenced on Feb-
ruary 21, 1994, with interest computed as directed in
the Board's `Amended Remedy.'''3. Add the following as paragraph 2(b) and reletterthe subsequent paragraphs accordingly.``(b) Notify, in writing, Carroll Day Glass Co., Inc.,with a copy to Bruce W. Raney, that it does not object
to and will not interfere with its employment of Bruce
W. Raney, or any other individual, notwithstanding
their membership status with the Respondent Union.''4. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten employees with loss of, orno, employment because they are not members of Gla-
ziers Architectural Metal and Glass Workers Local
Union No. 558 of Kansas City, Missouri of the Inter-
national Brotherhood of Painters and Allied Trades,
AFL±CIO or because our own members are out of
work.WEWILLNOT
attempt to cause, or cause, an em-ployer to refuse to hire employees because they are not
members of our Union.WEWILLNOT
in any other manner restrain or coerceyou in the exercise of the rights guaranteed you by
Section 7 of the Act.WEWILL
notify Carroll Day Glass Co., Inc., in writ-ing, that we do not object to and will not interfere with
or attempt to interfere with its employment of Bruce 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates hereafter are in 1994 unless otherwise indicated.2The term ``General Counsel,'' when used here, will normallyrefer to the attorney in the case acting on behalf of the Board's Gen-
eral Counsel through the Regional Director.329 U.S.C. §151 et seq.
4The February 21 telephone conversation between Raney andBond was taped and transcribed by Raney and admitted into evi-
dence. The General Counsel's posthearing brief contains a motion to
correct the spelling of the two names in the transcript to Foland and
Krause. That motion is granted.W. Raney or any other employee, irrespective of theirmembership status in our Union, and WEWILL
providea copy of such notification to Bruce W. Raney.WEWILL
make Bruce W. Raney whole for any lossof earnings or other benefits he may have suffered by
reason of our unlawful interference with his employ-
ment at Carroll Day Glass Co., Inc., with interest.GLAZIERS, ARCHITECTURALMETALAND
GLASSWORKERSLOCALNO. 558 OFKANSASCITY, MISSOURIOFTHE
INTER-NATIONALBROTHERHOODOF
PAINTERSANDALLIEDTRADES, AFL±CIONoami L. Stuart, Esq., for the General Counsel.John P. Hurley, Esq. (Jolley, Walsh & Hagger, P.C.), ofKansas City, Missouri, for the Respondent.DECISIONSTATEMENTOFTHE
CASERUSSELLM. KINGJR., Administrative Law Judge. Thiscase was heard in Overland Park, Kansas, on July 25, 1994,1on a charge filed by Raney, an individual, on February 22,
with an amended charge filed February 23, and on the com-
plaint issued by the Regional Director for Region 17 of the
National Labor Relations Board (the Board) on behalf of the
Board's General Counsel.2The complaint alleges that onFebruary 18 and 21 the Respondent Union (the Union or
Local 558) told Raney that he could not work within the ter-
ritorial jurisdiction of the Union as long as members of the
Union were unemployed in violation of Section 8(b)(1)(A) of
the National Labor Relations Act (the Act).3The complaintalso alleges that on February 18, because Raney was not a
member of the Union and because members of the Union
were unemployed, and for reasons other than the failure to
tender uniformly required fees and periodic dues, the Union
told Carroll Day Glass Co., Inc. that it could not employ
Raney on a job the Employer had previously offered to
Raney, thereby causing the Employer not to employ Raney,
in violation of Section 8(b)(1)(A) of the Act, and further
causing the Employer to discriminate against Raney in viola-
tion of Section 8(b)(2) of the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
briefs filed by the General Counsel and counsel for the
Union, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDTHELABORORGANIZATION
The Employer, Carroll Day Glass Co., Inc. (Carroll DayGlass or the Employer), at all times material, has been a cor-
poration with an office and place of business (facility) in
Kansas City, Missouri, where it has been engaged in the saleand installation of glass products for commercial and resi-dential customers. In conducting its business operations the
Employer annually derives gross revenues in excess of
$500,000 and annually sells and ships from its Kansas City,
Missouri facility goods valued in excess of $50,000 to points
outside the State of Missouri. I find, as admitted here, that
at all times material in this case that the Employer has been
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.Also, as admitted here, I find that all material times theRespondent Union has been a labor organization within the
meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Testimony and EvidenceBruce Raney had been a glazier for some 15 years. Hewas and is a member of the Glaziers Union, Local 688, in
Miami, Florida, and had bided his time between Florida and
the Kansas City area, never transferring his membership to
the Kansas City Local (Local 558). With the exception of
1990 and 1991 he had been in the Kansas City area since
1983. Raney testified that in 1993 he contacted Eugene
Burrell, the Union's business manager and financial sec-
retary, who put him on the ``out-of-work list,'' and that on
February 1 Burrell called him and told him to report to work
at the Carroll Day Glass Co., a union contractor, the follow-
ing morning at 8 a.m., which he did. Raney worked at Car-
roll Day for 1-1/2 days when work ran out. Carroll Day had
one other ``permanent'' glazier, Donny Carr, who remained.
Raney left his phone number with Al Baldwin, Carroll Day's
office manager, and Owner Gene Kearney who said they
would call him direct if other work came up. Raney testified
that on February 18 Carroll Day Glass Owner Kearney called
him to come to work Monday morning, February 21, and he
accepted, but later that day (February 18) Baldwin called him
and said the Kearney had ``made a mistake'' because after
Kearney had called him the Union told them he could not
work. Raney then called the union hall and talked to the re-
cording secretary, Dennis Bond, who told him he had six
people laid off and could not let him work, adding that he
had called the Miami local and found that Raney was cur-
rent, but that he needed to talk to Burrell to ``clear into'' or
become a member of Local 558, or he could never work
while Local 558 members were out of work. Raney testified
that on Monday, February 21, he called his Miami local and
requested a ``clearance card'' be sent to Local 558 and also
called Bond explaining what he had done. Bond hedged, tell-
ing Raney first that he would not be able to work until he
got ``cleared in,'' and that he would first have to talk to
Burrell, take a test, and pay the initiation fee, but added that
Bond did not know ``what would [sic] happen [sic] back
there'' and wanted to contact ``Folin'' (actually Foland) and
``Crousey'' (actually Krause) first.4Raney indicated thatFoland was a former business agent of Local 558, and in-
volved in prior charges Raney filed against the Union result- 257PAINTERS LOCAL 558 (CARROLL DAY GLASS)5Cases 17±CB±3027, 17±CB±3057, and 17±CB±3069 (JD±318±85, October 18, 1985, Administrative Law Judge Claude R. Wolfe),
Painters Local 558 (Forman-Ford), 279 NLRB 150 (1986).6Cases 17±CB±3377 and 17±CB±3408, Decision and Order of theBoard, June 13, 1988.7The assumption would be otherwise because Raney had recentlybeen referred to Carroll Day Glass by the Union.8In his testimony Raney confirmed this conversation.ing in a hearing,5and that Krause was a general representa-tive of the International union, who was involved in yet other
charges he had filed against the Union resulting in a formal
Board settlement.6Raney was never called back to work atCarroll Day Glass.Albert Baldwin was the bookkeeper and office managerfor Carroll Day Glass. He and Owner-President Gene
Kearney were involved in the day-to-day management of the
Company that was under contract with Local 558. Baldwin
testified there was no exclusive referral system through the
Union, but that when they needed glaziers in addition to the
full-time Don Carr, they would ``either call the union or ...

call other glaziers that we know are union members.'' Bald-
win indicated that they had a job beginning February 21 for
which they would need three additional glaziers and that on
February 17 he and Kearney discussed this, and sometime
thereafter Kearney called Bruce Raney, who accepted the
job. Baldwin testified that either later that day, or the next
day, February 18, Dennis Bond called him and said that he
had men lined up for the February 21 job but that Baldwin
could not use Raney because he was ``on permit'' and was
not ``cleared into the union hall.'' Baldwin indicated that
Bond said he would call Raney and Baldwin added that they
never called Raney again. During cross-examination Baldwin
testified in that addition to calling Bruce Raney direct that
either he or Kearney could also have called the union hall
about February 21 referrals but he was uncertain and could
not remember. Baldwin also testified that neither he nor
Kearney knew that Raney was not a member of Local 558.7Eugene Burrell was the Union's business manager and fi-nancial secretary. Burrell testified that Dennis Bond was the
business representative, recording secretary, and ``branch co-
ordinator,'' and as such worked under him. Burrell said that
he had known Bruce Raney since 1983 and referred to Raney
as a ``traveler ... another brother out of another local.''

Burrell also confirmed the fact that the collective-bargaining
agreement the Union had with Carroll Day Glass had no hir-
ing hall provision and the Union did not have any type of
hiring hall arrangement with Carroll Day or any of the other
glass contractors it had under contract. Burrell testified that
the Union's referral policy was ``informal,'' and that the
glass companies called for referrals on a ``fairly regular
basis,'' and he would first refer the local members, then trav-
elers if needed. Burrell conceded his knowledge of the earliercharges Raney had filed against the Union with the Board.
Burrell testified that in the fall of 1993 he saw Raney in a
restaurant and they talked about the shortage of work,8andthat several weeks after this Raney called him and asked to
be put on the ``out-of-work list,'' and Burrell indicated that
he then put Raney on the ``travelers'' list. According to
Burrell, he called Raney in October or early November 1993
to refer him to a job but that Raney declined, indicating that
he had an ``out-of-town'' job at that time, and Burrell related
that he again referred Raney to a job at Carroll Day Glassstarting February 2 that Raney accepted. Burrell testified thathe was not in any way involved with the February 17, 18,
or 21 matter regarding Raney and Carroll Day Glass that was
handled by Dennis Bond.Dennis Bond was the Union's business representative andrecording secretary. At the time of his testimony in the case,
he was working for the International union in the department
of apprenticeship and training. Bond testified that prior to
February he did not know and never saw Raney although he
knew of ``the rumors'' about him. Bond related that at 8a.m., on February 17, Carroll Day Glass Owner Kearney
came to the union hall requesting ``two people, maybe
three'' for a job he had the following morning, and that he
then contacted two union members for the job (Mark Thomas
and Bill Pile). According to Bond, Carroll Day Glass em-
ployee Don Carr called him at 10 a.m., on February 17, and
asked him if he knew that Bruce Raney was working tomor-
row, to which he replied, ``no,'' adding that he had already
gotten two men for the job, to which Carr suggested that he
contact Al Baldwin at Carroll Day and ``find out what's
going on.'' Bond testified that he then called Baldwin, who
explained that regarding Raney ``there had been a mistake.''
Bond and Baldwin then discussed who would call Raney and
Bond finally volunteered. Bond was questioned about the
fact that Raney had testified that the date was Friday, Feb-
ruary 18, and Baldwin had testified that the date was either
February 17 or 18, both testifying that the job was to start
Monday, February 21, but Bond insisted that the dates were
February 17 and 18. Bond testified that after lunch on Feb-
ruary 17 he called Raney (having Raney's number on ``his
sheet''), and told Raney ``there had been a mistake and [he]
already had two people going to work for Carroll Day, and
as soon as things got busy and we got our members working,
we would get him a job.'' Bond indicated that Raney
thanked him, said that he understood, and stated, ``I don't
want to cause the union any problems,'' and the conversation
ended. Bond remarked that this was his first dealing with
Raney and he ``knew the reputation and [he] wanted to make
sure I crossed my T's and dotted my I's.'' Bond indicated
that the following Monday, February 21, Raney called him
about a ``clearance card'' from his Miami local and he told
Raney that he would have to talk to Financial Secretary
Burrell about the matter. Bond also listened to Raney's tape
and read Raney's transcription of the tape and conceded that
both were accurate. The transcription contains a statement by
Bond that ``[Raney] won't be able to work until you get
cleared in.'' When Bond was asked if he told Baldwin he
could not hire Raney, he at first hedged by answering, ``I
don't recall making those exact words,'' but later denied it
adding that he had merely inferred to Baldwin that he
``would like him to use 558 personnel.''B. Analyses and Initial ConclusionsIn this case, I credit absolutely Raney, Carroll Day GlassOffice Manager Baldwin, and generally Union Business
Manager Burrell, and I discredit two significant areas of
Union Business Representative Bond's testimony, the first re-
garding dates, and the second his denial that he actually told
Baldwin that he could not hire Raney.First the dates. Raney testified that Carroll Day GlassPresident Kearney called him on February 18, Friday, for a 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Kearney and Carroll Day Glass permanent employee Don Carrdid not testify in the case.10Interest to be computed as in New Horizons for the Retarded,283 NLRB 1173 (1987).11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''job on Monday, February 21.9Baldwin testified that Kearneycalled Raney on Thursday, February 17, but also testified
that the job was on Monday, February 21. Raney testified
that Bond called him on February 18 and told him he could
not let him work because other members were out of work.
Bond places this call February 17. Baldwin testified that
Bond called him either February 17 or 18 and told him that
Raney could not work. Bond places this call on February 17.
There is no dispute about the February 21, Monday, tele-
phone conversation between Raney and Bond. I find that the
key date was Friday, February 18, with the job to start on
Monday, February 21.I find that Carroll Day Glass permanent employee DonCarr called Bond in the morning of February 18 (not Feb-
ruary 17 as Bond testified) and told Bond that Carroll Day
Glass had called Raney for the job. Carr was a Local 558
member and a union steward, thus his concern. Bond, know-
ing that Raney had been a union pest in the past, responded
quickly by calling Baldwin, and later in the day, by calling
Raney. Kearney and Baldwin had assumed that Raney was
a Local 558 member because of the Union's referral of
Raney earlier that month. In testimony Baldwin characterized
this assumption and the calling of Raney for the job as a
``mistake,'' notwithstanding the lack of any hiring hall agree-
ment in the contract with Local 558, and the ``informal'' re-
ferral procedure that was in existence.As alleged in paragraph 6 of the complaint, I find that theUnion, through Bond, told Carroll Day Glass it could not
employ Raney, resulting in the offer of employment to
Raney (accepted by him) to be withdrawn by Carroll Day
Glass, in violation of Section 8(b)(1)(A) and (2) of the Act.
I also find, as alleged in paragraphs 5 and 6 of the com-
plaint, that Bond's remarks to Raney by phone on February
18 and 21 that Raney could not work while other members
were out of work, or until he joined the Union, violated Sec-
tion 8(b)(1)(A) of the Act.CONCLUSIONSOF
LAW1. The Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.3. The Respondent Union on February 18 told the Em-ployer it could not hire Bruce W. Raney, because he was not
a union member, thereby causing the Employer to discrimi-
nate against Raney in violation of Section 8(a)(3) of the Act,
and by these actions and results the Respondent violated Sec-
tion 8(b)(1)(A) and (2) of the Act.4. The Respondent Union on February 18 and 21 toldBruce W. Raney that he could not work while other mem-
bers were not working, or until he joined the Union, in viola-
tion of Section 8(a)(1)(A) of the Act.5. The violations found above by the Respondent Unionaffect commerce within the meaning of Section 2(7) of the
Act.THEREMEDYHaving found that the Respondent Union has committedcertain unfair labor practices in violation of Section8(b)(1)(A) and (2) of the Act, I will recommend that it beordered to cease and desist therefrom, to post an appropriate
notice, and to take other appropriate actions, including the
payment of backpay, with interest,10to Bruce W. Raney, forthe pay he lost by not being able to work on the February
21, 1994 job with Carroll Day Glass Co., Inc.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent Union, Glaziers, Architectural Metal andGlass Workers Local Union No. 558 of Kansas City, Mis-
souri of the International Brotherhood of Painters and Allied
Trades, AFL±CIO, Kansas City, Missouri, its officers,
agents, and representatives, shall1. Cease and desist from
(a) Threatening employees with loss of or no employmentbecause they are not members of the Union or because their
own members are out of work.(b) Attempting to cause or causing an employer to refuseto hire employees because they are not members of theUnion.(c) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make Bruce W. Raney whole for any loss of earningsor other benefits he may have suffered by reason of causing
Carroll Day Glass Co., Inc. not to hire Raney on a job com-
mencing February 21, 1994, with interest computed as di-
rected in the remedy portion of this decision.(b) Post at its business offices and meeting halls copies ofthe attached notice marked ``Appendix.''12Copies of the no-tice, on forms provided by the Regional Director for Region
17, after being signed by the Respondent Union's authorized
representative, shall be posted by the Respondent Union im-
mediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees and members are customarily posted. Reason-
able steps shall be taken by the Respondent Union to ensure
that the notices are not altered, defaced, or covered by any
other material.(c) Furnish to the Regional Director for Region 17 suffi-cient signed copies of the attached notice for posting at the
Employer's signatory to its collective-bargaining agreement
noted here, who are willing, in conspicuous places, including
all places where notices to employees are customarily posted.
Copies of the notice, to be provided by the Regional Director
for Region 17, shall, after being signed by the Respondent 259PAINTERS LOCAL 558 (CARROLL DAY GLASS)Union, as indicated, be forthwith returned to the RegionalDirector for disposition by him.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent Unionhas taken to comply.